Allowable
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-21 are allowed.


Reasons for Allowable
The following is an examiner’s statement of reasons for allowance: Claims 1-21 are allowable over the prior art of record.
The examiner has found that the prior art of record does not teach, suggest, or render obvious, inter alia, the specific combination of a method, a proxy server, or a non-transitory machine-readable storage medium that provides instructions that, when executed by a processor of a proxy server, cause said processor to perform operations comprising: receiving, from a client device, a request to perform an action on an identified resource that is hosted at an origin server for a domain as a result of a Domain Name System (DNS) request for the domain returning an IP address of the proxy server; determining that the request is indicative of being from a bot that poses a threat; and responsive to the determination that the request is indicative of being from the bot that poses a threat, reducing the speed at which the proxy server processes the request while keeping a connection to the client device open (major difference in the claims not found in the prior art) as set forth in the Specification and recited in independent claims 1, 8, and 15.

These reasons, in conjunction with the other limitations of the independent claims, put this case in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia Baturay whose telephone number is (571) 272-3981. The examiner can normally be reached at 7am – 4pm, Mondays – Thursdays, Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/Alicia Baturay/
Primary Examiner, Art Unit 2441

January 10, 2022